Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the total".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 is unclear because it states, “1% and 20% of the total” however it is unclear what total is being referred to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 12-14, 16-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 3542534) and referred to as Yamamoto herein after and in view of Slade (US 3545988) referred to as Slade herein after and further in view of Ingram (US 20070098610 A1) referred to as Ingram.
Regarding claims 1-3, Yamamoto discloses a process for manufacturing glass (Col 1; line 16) comprising;
Yamamoto discloses a well-known batch-preparing process of mixing dry powders followed by agglomeration with the addition of water thus corresponding to preparing a glass precursor mixture for a glassmaking furnace (Fig 1).  The glass precursor mixture comprising sand, sodium carbonate, and water of 12-20% by weight to sufficiently agglomerate the dry mixed particles (Col 3; lines 32-33).  
Yamamoto does not disclose the exact amounts of water, sand and sodium carbonate as required by claim 1.
In an analogous art, Slade discloses a process for manufacturing glass (at least Col 1; lines 21, 24) comprising: 
the preparation of preparing a glass precursor mixture for a glassmaking furnace (at least Col 3; lines 10-11).
The preparation of the glass precursor comprises sand and soda ash, or sodium carbonate (Col 1; lines 59-60), are mixed (at least Col 2; lines 27-30, Col 3; lines 59-69) as required by claim 1.
Slade discloses about half the batch of soda ash is agglomerated with sand (at least Col 3; lines 65-69, and Claim 1) in general 30 lbs of water should be used per 100 lbs of soda ash (Col 4; lines 9-11) or alternatively stated that for every 106 pounds of light soda ash there should about 18 pounds of water (Col 3; lines 70-75). 
Thus there would be proportions of about 
100 lbs soda ash = 45359.24 g approximately 30%
Less than 30 lbs water = 13607.77 g approximately less than 9% 
200 lbs sand = 90718.47 approximately 60%
Thus overlapping the claimed proportions of between 0 and 5% water, 40% and 65% sand, and more than 0 and not more than 25% sodium carbonate of claim 1.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.

In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."

Alternatively, one of ordinary skill in the art would be motivated to modify the method of Yamamoto with the optimized amounts of batch ingredient amounts as motivated to create the desired glass composition (Slade Col 3 lines 27-43).  It is the opinion of the examiner, one skilled in the art would recognize both prior art references and the claim 1 recite the generalized ingredients of a known soda-silica-lime glass.

The combined teachings of Yamamoto and Slade fail to explicitly disclose the limitation of claim 1 requiring “adding, after a delay of at least 10 minutes, calcium oxide in a mass proportion of between 1% and 20% of the total.”
Ingram discloses a similar method of manufacturing glass [0006] with overlapping ranges with the glasses of Slade disclosed in Col 3; lines 32-43, Col 4; lines 64-72.  Ingram discloses quicklime, or CaO, uses less energy and is highly reactive with free water/hydration or moisture in batch components causing the batch to stick together thus “properly retarded quicklime will have reduced reactivity with any water from the batch and have better flow characteristics” [0006]. 
Therefore it would be obvious to one of ordinary skill in the art to add CaO after mixing the water, sand and sodium carbonate as motivated by using less energy, thus cost effective, and additionally prevent the sand and sodium carbonate from sticking together. One skilled in the art would optimize the delay time such that the sand and sodium carbonate are thoroughly mixed prior to adding the Cao to prevent sticking.
One of ordinary skill in the art would be motivated to optimize the amount of added quicklime to obtain the desired amount of CaO in the final glass composition (overlapping ranges of Slade and Ingram) and use less energy in the glass melting process, and better flow characteristics as taught by Ingram.  discovering the optimum or workable ranges involves only routine skill in the art.

MPEP 2144.05 states
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.


It summary;

KSR discloses
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Yamamoto discloses the base known batch process of mixing sand, soda ash, and water without heat for soda lime glass. Slade discloses overlapping ranges of sand, water and soda ash, for batch processing of soda lime glass.  Ingram discloses using quicklime as a source of calcium oxide instead of limestone, the lime/quicklime reacts quickly and does not require heat thus saving energy and requiring a delayed addition due to the speed of reaction.  
Regarding claims 4-5, Yamamoto discloses dry powders thus no water given the broadest reasonable interpretation and at least 65% less than .149mm screen (Col 3; line 25) which overlaps the claimed ranges of claims 4-5.
Regarding claim 6, Yamamoto discloses eventual drying thus giving “the initial temperature” the broadest reasonable interpretation in view of the specification at some point “above 50” degrees Celsius (Col 3; line 63) thus the raw materials are to be mixed at least 30 degrees Celsius. (see rejection of claim 1)

	Regarding claim 12, Slade does not disclose adding moisture to the sand and moisture is added later to agglomerate the sand-soda ash mixture thus it would be obvious to one of ordinary skill in the art that the sand is dry prior to the addition of moisture.	
Regarding claim 13, Slade discloses hydrating the soda ash and sand to reduce batch dusting (Col 2; lines 35-39).  Slade indicates the water is added in sufficient amount to convert the light soda ash to sodium carbonate monohydrate (Col 3; lines 15-23) thus it would be obvious to one of ordinary skill in the art to add water to the sand.  
MPEP 2144.05 states
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

One skilled in the art would be motivated to optimize the amount of water to agglomerate the sand- light soda ash mixture as indicated by Slade.
Regarding claim 14, Slade discloses the addition of quicklime and no deliberate addition of aluminum oxide.
Regarding claim 16, Slade discloses the glass precursor mixture is prepared in the solid state given the broadest reasonable interpretation in view of the specification.
Furthermore,
MPEP 2144.05 states
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claim range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

Regarding claim 17, Ingram discloses the mixture using quicklime may be prepared without heating [0021]

Claims 7-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Slade (US 3545988) referred to as Slade herein after and further in view of Ingram (US 20070098610 A1) referred to as Ingram as applied to above and further in view of Curll (US 2239880 A) referred to as Curll herein after.
Regarding claim 18, Slade discloses firing the mixture in a furnace but fails to disclose what type.
Curll discloses that combustion and electric furnaces are both known furnaces (Page 5; Col 1; lines1-15) used in silica sand and soda ash glass manufacturing (Page 4; Col 2; lines 3-24) thus it would be obvious to one of ordinary skill in the art to use either suitable furnace as taught by Curll.
(Page 5; Col 1; lines 25-42) 35-60 mesh however; more finely pulverized sand speeds up the reaction   
Regarding claims 7-9, The combined teachings of Yamamoto, Slade and Ingram disclose all the aspects of the present invention except for the particle size of the quicklime.  However, in Gardner v. TEC 830, 225 USPQ 232 (1984), the federal circuit held that where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to create of the method of Slade and Ingram with the quicklime dimensions of claims 7-9.  
 one skilled in the art would be motivated to optimize the dimensions of the quicklime to vary the exposed surface area because Ingram points out the surface area relative to the particle size alters the flow characteristics of the quicklime [0034] and Curll also indicates finely pulverized material speeds up the reaction (Page 5; Col 1; lines 26-41).
In addition it is the position of the examiner that the disclosure provides no evidence of criticality over the prior art with regard to the relative dimensions of the quicklime particles.

Regarding claims 10-11, the combined teachings of Yamamoto discloses the particles between 4 to 20 mm (Col 3; line 73) however it would be obvious to one of ordinary skill in the art to reduce the particle size to increase melting as recognized by a skilled artisan.  Yamamoto discloses the pellets are readily melted (Col 4; line 1-2) thus the skilled artisan would presume the pellets are melted less than 1 hour after preparation.
MPEP 2144.05 establishes that ranges overlapping the claimed ranges establish a prima facie case of obviousness as described in multiple cases upheld and included in the previous office action.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Slade (US 3545988) and further in view of Ingram (US 20070098610 A1) referred to as Ingram as applied to above and further in view of Dewet-Smith et al. (US 20120216574 A1) referred to as Dewet-Smith herein after
Regarding claim 15, Yamamoto and Slade fails to specify adding cullet before or after adding the calcium oxide.  Cullet is known in the art as, recycled glass, crushed glass, refused glass.
In an analogous art of making a soda-lime silicate glass Dewet-Smith discloses adding cullet, giving the broadest reasonable interpretation, such as recycled glasses and or other components [0013] (40) of Fig 1 to obtain the desired final glass.  It would be obvious to one of ordinary skill in the art at the time of the invention to obtain the final desired glass, or recycle rejected or previous glass, i.e. cullet in its broadest reasonable interpretation in light of the specification.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Yamomoto is relied on for the disclosure of a basic agglomeration of batch processing known in the art and does not require heating.  Slade discloses the overlapping ranges of the typical batch forming components of general sand, limestone, soda ash, and water.  Ingram discloses CaO is highly reactive and does not require heating  and a CaO source for soda-lime silica glass rather than limestone.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741